PER CURIAM.
Appellee concedes that the sentence must be reversed because the trial court failed to give written reasons to support a downward departure from the sentencing guidelines. See State v. Jackson, 478 So.2d 1054 (Fla.1985); State v. Dixon, 539 So.2d 38 (Fla. 3d DCA 1989); State v. Vickery, 536 So.2d 380 (Fla. 3d DCA 1989); State v. Martinez, 534 So.2d 1248 (Fla. 3d DCA 1988); State v. Wayda, 533 So.2d 939 (Fla. 3d DCA 1988); State v. Adams, 528 So.2d 548 (Fla. 3d DCA 1988).
The sentence is reversed and the cause remanded for further proceedings.